
	
		II
		110th CONGRESS
		2d Session
		S. 3040
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2008
			Mr. Lautenberg (for
			 himself, Mr. Menendez,
			 Mr. Whitehouse, Mrs. Clinton, and Mr.
			 Kerry) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To amend the Toxic Substances Control Act to reduce the
		  exposure of children, workers, and consumers to toxic chemical substances.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Kid-Safe Chemicals Act of
			 2008.
		2.Findings,
			 policies, and goals
			(a)FindingsCongress
			 finds that—
				(1)the incidence of
			 some diseases and disorders that have been linked to chemical exposures are on
			 the rise;
				(2)the metabolism,
			 physiology, and exposure patterns of developing fetuses, infants, and children
			 to toxic chemicals differ from those of adults, which makes children more
			 vulnerable than adults to the harmful effects of exposure to some synthetic
			 chemicals;
				(3)unlike
			 manufacturers of pharmaceuticals and pesticides, manufacturers of most chemical
			 substances are not required under current law to supply human or environmental
			 toxicity information before selling their products to the public;
				(4)consequently, the
			 vast majority of chemicals used in commercial products have never had any
			 Federal review to evaluate potential toxicity of the produces to infants,
			 children, developing fetuses, or adults;
				(5)biomonitoring
			 tests have shown that a fetus, infant, or child in the United States today
			 often has many synthetic chemicals in its blood and tissue;
				(6)certain chemicals
			 that are persistent or slow to degrade and which bioaccumulate in human bodies
			 and wildlife have been found to be increasing in the environment;
				(7)despite those
			 alarming discoveries, the Environmental Protection Agency has reviewed the
			 human health risks of only an estimated 2 percent of the 62,000 chemicals that
			 were in use in 1976, when Congress passed the Toxic Substances Control Act (15
			 U.S.C. 2601 et seq.);
				(8)the Administrator
			 of the Environmental Protection Agency (referred to in this Act as the
			 Administrator) has promulgated regulations to ban or restrict the
			 use of only 5 chemical substances in 29 years, based on the excessively high
			 administrative and legal hurdles imposed by that Act;
				(9)the chemical
			 industry is an important part of the economy of the United States that has
			 demonstrated innovation in meeting environmental challenges and is taking
			 voluntary steps to help ensure that the products of the industry are
			 safe;
				(10)there is
			 significant global trade in the chemical sector and many of the companies that
			 conduct business in the United States must also comply with chemical safety
			 regulatory programs in other countries;
				(11)the data that is
			 generated to comply with these other regulatory programs would be useful in
			 understanding hazards presented in the United States; and
				(12)a fundamental
			 overhaul of chemical management in the United States is needed to build a
			 nontoxic environment for the children of the United States.
				(b)PolicyIt
			 is the policy of the United States—
				(1)to promote
			 children’s health as a paramount national goal, recognizing that developing
			 fetuses, infants, and children are uniquely vulnerable to the harmful effects
			 of some toxic chemicals during all stages of their development;
				(2)to minimize toxic
			 substances in the environment of children, workers, and consumers by—
					(A)promoting the use
			 of safer alternatives and other actions to reduce exposure to hazardous
			 chemicals and reward business innovation;
					(B)holding chemical
			 manufacturers responsible for providing robust health and safety data for each
			 chemical produced by the manufacturers prior to distribution of that chemical
			 substance in commerce; and
					(C)providing to the
			 Administrator the authority to allow the commercial distribution of chemical
			 substances only in cases in which data and other information indicate that
			 there is a reasonable certainty that the chemical substances pose no harm to
			 human health or the environment; and
					(3)to guarantee that
			 the public and workers have an absolute right to know about the hazards and
			 health effects of the chemical substances to which they are exposed.
				(c)GoalIt
			 is the goal of the United States to eliminate the exposure of all children,
			 workers, consumers, and sensitive subgroups to harmful chemicals distributed in
			 commerce by calendar year 2020 by—
				(1)identifying the
			 highest-priority chemical substances for review by calendar year 2009;
				(2)(A)making a safety
			 determination for, at a minimum, the first 300 priority chemical substances by
			 calendar year 2012; and
					(B)banning or restricting the use of a
			 chemical substance if it cannot be demonstrated that the substance meets the
			 applicable safety standard;
					(3)(A)making a safety
			 determination for all chemical substances by calendar year 2020; and
					(B)banning or restricting the use of
			 those substances if it cannot be demonstrated that the substances meet the
			 applicable safety standard; and
					(4)encouraging the
			 replacement of harmful chemicals with safer alternatives.
				3.Protection of
			 children’s health from chemical substances
			(a)In
			 generalThe Toxic Substances Control Act (15 U.S.C. 2601 et seq.)
			 is amended by adding at the end the following:
				
					VChild safe
				chemicals
						501.DefinitionsIn this title:
							(1)BoardThe
				term Board means the Interagency Science Advisory Board on
				Children’s Health and Toxic Substances established under section 510(a).
							(2)DirectorThe
				term Director means the Director of the National Center for
				Environmental Health at the Centers for Disease Control and Prevention.
							(3)Priority
				listThe term priority list means the priority list
				of chemical substances developed by the Administrator under section
				503(b)(1).
							(4)Reasonable
				certaintyThe term reasonable certainty, with
				respect to the finding, in establishing a safety standard, that no harm will be
				caused by aggregate exposure of a fetus, infant, child, worker, or member of
				other sensitive subgroup to a chemical substance, means that—
								(A)for risks posed
				by a chemical substance with a nonthreshold effect, exposure to all sources of
				the chemical substance presents not more than a 1-in-1,000,000 risk of adverse
				effects in the population of concern; and
								(B)for risks posed
				by a chemical substance with a threshold effect, as established by the
				Administrator based on supporting data, an additional tenfold margin of safety
				shall be applied to take into account the potential vulnerability associated
				with in-utero, infant, or childhood exposure to all sources of the chemical
				substance.
								(5)Safety
				standardThe term safety standard means, with
				respect to a chemical substance (or another chemical substance with a common
				mechanism of action), a standard that—
								(A)provides a
				reasonable certainty that no harm will be caused by aggregate exposure of a
				fetus, infant, child, worker, or member of other sensitive subgroup to the
				chemical substance; and
								(B)is requisite to
				protect the public welfare from any known or anticipated adverse effects
				associated with the chemical substance.
								(6)Toxicological
				property
								(A)In
				generalThe term
				toxicological property means actual or potential toxicity,
				bioconcentration, or other biological or adverse effects of a chemical
				substance.
								(B)InclusionsThe
				term toxicological property includes actual or potential effects
				of exposure to a chemical substance on—
									(i)mortality;
									(ii)morbidity;
									(iii)reproduction;
									(iv)development;
									(v)the immune
				system;
									(vi)the endocrine
				system;
									(vii)the brain or
				nervous system; or
									(viii)any other
				biological functions in humans or animals.
									502.Manufacturer
				safety certifications for existing chemicals in commerce
							(a)Safety
				statement and informationNot later than 1 year after the date of
				enactment of this title, each manufacturer of a chemical substance distributed
				in commerce shall submit to the Administrator—
								(1)a statement
				signed by the chief executive officer of the manufacturer certifying, based on
				available information after a good faith inquiry, that—
									(A)the chemical
				substance meets the safety standard for the chemical substance; or
									(B)there are
				insufficient data to determine whether the chemical substance meets that safety
				standard; and
									(2)all reasonably
				available information in the possession or control of the manufacturer that has
				not previously been submitted to the Administrator regarding the physical,
				chemical, and toxicological properties of the chemical substance, including the
				annual production volume and known uses of, and exposure and fate information
				relating to, the chemical substance.
								(b)Updating of
				informationEach manufacturer of a chemical substance described
				in subsection (a) shall update and submit to the Administrator the information
				described in subsection (a)(2)—
								(1)at a minimum,
				every 3 years; and
								(2)at any time at
				which there becomes available significant new information regarding a physical,
				chemical, or toxicological property of, or exposure to, the chemical substance,
				including, at a minimum, any information that—
									(A)demonstrates a
				new potential toxic effect of the chemical substance;
									(B)corroborates
				previous information demonstrating or suggesting a toxic effect; or
									(C)suggests a toxic
				effect at a lower dose than previously demonstrated.
									503.Priority list
				of chemical substances for EPA safety determination
							(a)CategorizationNot
				later than 5 years after the date of enactment of this title, the Administrator
				shall publish in the Federal Register a list of all chemical substances
				distributed in commerce that categorizes the chemical substances, based on
				existing information available to the Administrator, into 1 or more of the
				following categories:
								(1)Chemical
				substances that meet 1 or more of the criteria described in subsection (c),
				with each such enumerated criterion being a separate category.
								(2)Chemical
				substances for which available information is insufficient to determine whether
				the chemical substances meet any of the criteria referred to in paragraph
				(1).
								(b)Priority
				list
								(1)In
				generalNot later than 18 months after the date of enactment of
				this title, the Administrator shall develop and publish a priority list of not
				less than 300 chemical substances for which safety determinations under section
				504 shall first be made.
								(2)Updating of
				listThe Administrator shall add at least 200 chemical substances
				to the priority list annually until all chemical substances that meet the
				criteria described in subsection (c) have been added to the priority
				list.
								(3)PetitionNot
				later than 180 days after the date on which the Administrator receives from any
				individual or entity a petition to nominate a chemical substance for addition
				to the priority list, the Administrator shall determine whether to add the
				nominated chemical substance to the priority list.
								(c)Criteria for
				identifying prioritized chemical substancesIn developing or
				updating the priority list, the Administrator shall take into account all
				relevant data with respect to chemical substances considered for inclusion on
				the priority list, including whether a chemical substance—
								(1)or the metabolite
				or degradation byproduct of the chemical substance, is found in human blood,
				fluids, or tissue, unless the chemical substance is not synthetic and is
				naturally present at the level commonly found in blood, fluids, or
				tissue;
								(2)is found in food,
				drinking water, or indoor air, unless the chemical substance is not synthetic
				and is naturally present at the level commonly found in food, drinking water,
				or indoor air;
								(3)is manufactured
				or discharged into the environment at a volume of more than 1,000,000 pounds
				annually;
								(4)is a known or
				suspected reproductive, neurological, or immunological toxicant, carcinogen,
				mutagen, or endocrine disruptor, or causes negative developmental effects or
				has other toxicological properties of concern; or
								(5)is persistent or
				bioaccumulative.
								(d)Treatment as
				final agency action; nondiscretionary duty
								(1)Treatment as
				final agency actionNeither categorization of a chemical
				substance under subsection (a), nor inclusion of a chemical substance on the
				priority list, shall be considered to be a final agency action for the purpose
				of subchapter II of chapter 5, and chapter 7, of title 5, United States Code
				(commonly known as the Administrative Procedure Act).
								(2)Nondiscretionary
				dutyThe failure of the Administrator to categorize chemical
				substances or issue or update the priority list in accordance with this section
				shall be considered to be a failure to perform a nondiscretionary duty.
								504.EPA safety
				standard determination for chemical substances
							(a)In
				general
								(1)RiskThe
				Administrator shall interpret a reasonable certainty of no harm under this
				section to mean that—
									(A)for risks posed
				by chemical substances with nonthreshold effects, aggregate exposure to the
				chemical substance presents not more than a 1 in 1,000,000 risk of adverse
				effects in the population of concern; and
									(B)for risks posed
				by chemical substances with threshold effects, an additional tenfold margin of
				safety shall be applied to take into account the potential vulnerability
				associated with in-utero, infant, or childhood exposure to all sources of the
				chemical substance.
									(2)AssumptionThe
				Administrator shall not assume a threshold exposure level for any adverse
				effect of a chemical substance unless the Administrator determines that the
				manufacturer has established the existence of a threshold level for the adverse
				effect for the chemical substance.
								(b)Safety
				determination
								(1)Priority
				chemicals
									(A)In
				generalNot later than 3 years after the date on which a chemical
				substance is placed on the priority list, the Administrator—
										(i)beginning with
				the 300 chemical substances first listed on the priority list, shall determine
				whether the manufacturer of each chemical substance has established that the
				chemical substance meets the safety standard; and
										(ii)in making that
				determination, may consider any risk reduction achieved pursuant to section
				507.
										(B)Interim
				standards
										(i)Notice of
				pending determinationIf the Administrator fails to act by an
				applicable deadline under subparagraph (A), a manufacturer of a chemical
				substance affected by the failure to act shall issue to the Administrator, the
				public, and each known customer of the chemical substance a written notice that
				a determination by the Administrator of the safety of the chemical substance is
				pending.
										(ii)Failure of
				Administrator to ActNot later than 5 years after the date on
				which a chemical substance is placed on the priority list, if the Administrator
				has not made a determination under subparagraph (A) with respect to the
				chemical substance, the chemical substance shall not be manufactured, imported,
				or distributed in commerce.
										(2)Other chemical
				substancesNot later than 15 years after the date of enactment of
				this title, and every 15 years thereafter, the Administrator shall assess, or
				reassess, as the case may be, whether the manufacturer of each chemical
				substance distributed in commerce as of that date has established that the
				chemical substance meets the safety standard.
								(3)New chemical
				substancesAs of the date that is 90 days after the date of
				enactment of this title, no new chemical substance shall be distributed in
				commerce unless the Administrator determines that the manufacturer of the
				chemical substance has established that the chemical substance meets the safety
				standard, as determined by the Administrator.
								(4)New
				informationThe Administrator may redetermine whether a
				manufacturer of a chemical substance distributed in commerce has established
				that the chemical substance meets the safety standard if, in the judgment of
				the Administrator, new information raises a credible question as to whether the
				chemical substance continues to meet the safety standard.
								(c)InformationIn
				making a determination with respect to a chemical substance under subsection
				(b), the Administrator, based upon the information collected under subsection
				(b), shall take into account—
								(1)environmental
				fate and transport of the chemical substance, including—
									(A)degradation;
									(B)persistence in
				the environment;
									(C)mobility;
				and
									(D)distribution
				across environmental media;
									(2)biological fate
				and transport of the chemical substance, including—
									(A)metabolism;
									(B)bioaccumulation
				and biomagnification potential; and
									(C)toxicokinetics;
									(3)acute,
				subchronic, and chronic human health effects of exposure to the chemical
				substance, including reproductive, developmental, genotoxic, neurotoxic,
				immunotoxic, and endocrine-disrupting effects;
								(4)the potential for
				additive or synergistic effects to result from exposure to multiple chemical
				substances;
								(5)the ecotoxicity
				of the chemical substance to avian, terrestrial, and aquatic species;
								(6)the presence of
				the chemical substance in, at a minimum—
									(A)human blood,
				fluids, and tissue; and
									(B)food, drinking
				water, and indoor air;
									(7)the uses of the
				chemical substance and associated known and potential releases and
				exposures;
								(8)the potential
				effects of the chemical substance resulting from low-dose exposures;
								(9)the timing of
				exposure during sensitive stages of human development; and
								(10)the size, shape,
				and surface properties, and any other physical characteristics, of the chemical
				substance that may effect the toxicity, hazards, or exposure of the chemical
				substance.
								505.Addressing
				prenatal exposures
							(a)Monitoring
				prenatal exposureIf, through studies performed pursuant to
				section 506(d) or by other means, the Administrator identifies a chemical
				substance that may be present in human blood, fluids, or tissue, the
				Administrator shall arrange for the Director to conduct, not later than 2 years
				after the date on which the Administrator makes the identification, a
				biomonitoring study to determine the presence of the chemical substance in
				human cord blood.
							(b)PublicationUpon
				completion of the study conducted under subsection (a)—
								(1)the Director
				shall inform the Administrator of the results of the study; and
								(2)the Administrator
				shall publish the results on the Internet.
								(c)Priority list
				chemical substances found in human cord blood
								(1)In
				generalAny chemical substance that is on the priority list
				because the chemical substance meets criteria described in paragraph (4) or (5)
				of section 503(c) and is found to be present in human cord blood under this
				section shall be presumed by the Administrator to have failed to meet the
				safety standard under section 504.
								(2)RebuttalThe
				presumption under paragraph (1) may be rebutted only if the Administrator
				determines that the chemical substances meets the safety standard under section
				504.
								506.Collection of
				chemical safety information
							(a)In
				generalOn receipt of a request from the Administrator, a
				manufacturer of a chemical substance shall provide to the Administrator all
				information requested under this section.
							(b)Minimum data
				requirements
								(1)In
				generalNot later than 180 days after the date of enactment of
				this title, the Administrator shall establish minimum data requirements that
				would ensure that determinations under section 504 are based on sufficient and
				reliable data.
								(2)RequirementsThe
				minimum data requirements shall—
									(A)at a minimum,
				require the submission of information sufficient to determine whether a
				chemical substance has the potential—
										(i)to persist or
				bioaccumulate in humans or nonhuman organisms;
										(ii)to cause skin
				irritation or skin sensitization;
										(iii)to cause
				mutations, cytogenicity, or chromosomal aberrations;
										(iv)to cause acute
				or chronic toxicity in humans;
										(v)to cause
				reproductive or developmental toxicity in humans;
										(vi)to cause acute
				or chronic toxicity in aquatic organisms;
										(vii)to persist in
				the environment; or
										(viii)to degrade
				into substances that have the potential to exhibit any of the effects described
				in clauses (i) through (vii); and
										(B)include the
				requirement to submit—
										(i)production,
				processing, use, and exposure-related information;
										(ii)an assessment of
				the number of workers reasonably likely to be exposed to the chemical substance
				at the site of manufacture; and
										(iii)a description
				of the commercial and consumer uses of the chemical substance.
										(c)Tiering
				processThe Administrator may develop a tiering process for use
				in the submission of the information under this section.
							(d)Biomonitoring
								(1)In
				generalNot later than 2 years after the date of enactment of
				this title, and every 3 years thereafter, the Director shall, at the expense of
				manufacturers of chemical substances, carry out a biomonitoring study to
				determine the presence in human blood, fluids, or tissue for any chemical
				substance that is—
									(A)manufactured in
				quantities greater than 1,000,000 pounds during 1 calendar year; or
									(B)distributed in
				commerce—
										(i)to which humans
				are exposed; and
										(ii)for which there
				is cause for concern regarding the exposure (as determined by the
				Administrator), such as a potential for persistence or bioaccumulation of the
				chemical substance.
										(2)User
				feeNot later than 1 year after the date of enactment of this
				title, the Director shall establish a user fee program to ensure that the
				manufacturer of a chemical substance provides the necessary funds to carry out
				a biomonitoring study for the chemical substance pursuant to paragraph
				(1).
								(3)StandardThe
				Administrator shall by regulation establish a standard for biomonitoring
				studies under this subsection that includes—
									(A)the use of a
				representative sample that ensures that likely exposed populations, including
				children, are oversampled; and
									(B)a determination
				of appropriate detection levels of chemical substances.
									(4)Substance
				detectionA manufacturer of a chemical substance that is subject
				to paragraph (1) shall make available to the public a practicable method (as
				determined by the Administrator) for use in detecting the presence of the
				chemical substance (or any metabolite of the chemical substance) in human
				blood, fluids, and tissue.
								507.Reduction of
				health hazards for children, workers, and consumers
							(a)Market
				restrictionsNo person shall manufacture, import, or distribute
				in commerce a chemical substance if—
								(1)the Administrator
				determines that the person failed to act in accordance with section 502 or
				section 506; or
								(2)the Administrator
				determines that the chemical substance does not meet the applicable safety
				standard.
								(b)Use
				exemptions
								(1)In
				generalIn any case in which a chemical substance does not meet
				the safety standard because of an aggregation of exposure, the Administrator,
				upon receipt of a petition or upon the initiative of the Administrator, may
				allow manufacturing for a specified use of the chemical substance if the
				Administrator determines that the manufacturer has established that the use
				meets the safety standard on an ongoing and verifiable basis.
								(2)ConsiderationsIn
				making a determination under paragraph (1), the Administrator shall consider
				exposures pursuant to other use exemptions issued by the Administrator.
								(3)Limitation
									(A)In
				generalExcept as provided in subparagraph (B), a use exemption
				issued under this subsection shall remain in effect for not longer than 5
				years.
									(B)Subsequent use
				exemptionsThe Administrator may issue subsequent use exemptions
				that may remain in effect for not longer than 5 years.
									(c)Unsafe chemical
				substances found in productsThe Administrator may prohibit a
				specified use of a chemical substance in consumer products if, after providing
				public notice and an opportunity for comment, the Administrator determines that
				the use of the product in the home results in human exposure that does not meet
				the safety standard.
							(d)Other
				exemption
								(1)In
				generalThe President, in a nondelegable capacity, may make an
				exemption from this section for a specific use of a chemical substance for a
				period of not to exceed 5 years if, after providing public notice and an
				opportunity for comment, the President determines that—
									(A)an exemption is
				in the paramount interest of national security, or the lack of availability of
				the chemical substance would cause significant disruption in the national
				economy; and
									(B)no feasible
				alternative for the specified use of the chemical substance is
				available.
									(2)RenewabilityThe
				President may renew an exemption under paragraph (1) for 1 or more additional
				5-year periods if the President concludes, after providing public notice and an
				opportunity for comment, that a renewal is necessary.
								(3)Public
				noticeIf the President grants an exemption for a chemical
				substance under this subsection—
									(A)the manufacturer
				of the chemical substance shall provide notice of the exemption to each known
				customer of the manufacturer; and
									(B)the President
				shall provide the public with a notice of the exemption.
									(e)Other agency
				rulemakingsThe Administrator shall consider any safety
				determination for a chemical substance pursuant to section 504, and any market
				restriction and use exemption pursuant to this section, in the exercise of
				other relevant agency rulemakings.
							508.Animal testing
				alternatives
							(a)Alternatives to
				animal testing
								(1)In
				generalTo minimize the use of animal testing of chemical
				substances, the Administrator shall—
									(A)require the use,
				where practicable, of—
										(i)existing data to
				fill data gaps by calling for mandatory disclosure of all existing data, and
				thoroughly investigating sources of existing data;
										(ii)replacement
				alternatives that—
											(I)do not involve
				the use of an animal to test the chemical substance; and
											(II)provide
				information that is equivalent in scientific quality to the animal testing
				method; and
											(iii)reduction
				alternatives that use fewer animals than conventional animal-based tests when
				replacement alternatives are impracticable, including the use of tests that
				combine 2 or more endpoints;
										(B)encourage, where
				practicable—
										(i)the grouping of
				similar chemicals into categories to limit testing to only those chemicals
				which are representative of the group; and
										(ii)the forming of
				industry consortia to jointly conduct testing to avoid duplication of tests;
				and
										(C)fund research and
				validation studies to reduce and replace the use of animal tests in accordance
				with this paragraph.
									(2)List of
				alternative testing methodsNot later than 1 year after the date
				of enactment of this title, and triennially thereafter, the Administrator, in
				consultation with the Board, shall publish a list of the alternative testing
				methods described in paragraph (1).
								(b)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000.
							509.Safer
				alternatives and green chemistry
							(a)Safer
				alternatives program
								(1)In
				generalNot later than 1 year after the date of enactment of this
				title, the Administrator shall establish a program to create market incentives
				for the development of safer alternatives to existing chemical
				substances.
								(2)RequirementsThe
				program under paragraph (1) shall include—
									(A)expedited review
				of new chemical substances for which the manufacturer submits an alternatives
				analysis indicating that the new chemical substance is the safer alternative
				for a particular use than existing chemical substances used for the same
				purpose;
									(B)recognition for a
				chemical substance determined by the Administrator to be a safer alternative
				for a particular use by means of a special designation intended for use in
				marketing the safer alternative, and periodic public awards; and
									(C)such other
				incentives as the Administrator considers to be appropriate to encourage the
				development, marketing, and use of chemical substances determined by the
				Administrator to be safer alternatives for the particular uses.
									(b)Green chemistry
				research and clearinghouse network
								(1)In
				generalThe Administrator shall establish a network of not less
				than 4 green chemistry and technology research and clearinghouse centers,
				located in various regions of the United States, to support the development and
				adoption of safer alternatives to chemical substances, particularly chemical
				substances placed on the priority list.
								(2)RequirementsThe
				research and clearinghouse centers described in paragraph (1) shall—
									(A)provide technical
				assistance relating to alternatives analysis, green chemistry, and green
				technology techniques to small and medium-sized manufacturers of chemical
				substances;
									(B)provide technical
				training relating to alternatives analysis, green chemistry, chemicals policy,
				and green technology techniques to students and professionals;
									(C)conduct
				alternatives analysis, green chemistry, and green technology research;
				and
									(D)provide grants to
				promote and support the research, development, adoption, and use of
				alternatives to the activities identified in subparagraphs (A), (B), and
				(C).
									510.Interagency
				science advisory board on children’s health and toxic substances
							(a)Establishment
								(1)In
				generalNot later than 90 days after the date of enactment of
				this title, the Administrator shall establish an advisory board, to be known as
				the Interagency Science Advisory Board on Children’s Health and Toxic
				Substances.
								(2)CompositionThe
				Board shall be composed of, at a minimum, representatives of—
									(A)the National
				Institute of Environmental Health Sciences;
									(B)the Centers for
				Disease Control and Prevention;
									(C)the National
				Toxicology Program;
									(D)the National
				Cancer Institute;
									(E)the National
				Tribal Science Council; and
									(F)not fewer than 3
				centers of children’s health at leading universities.
									(b)PurposesThe
				purposes of the Board shall be—
								(1)to provide
				independent advice and peer review to the Administrator and Congress on the
				scientific and technical aspects of problems and issues relating to the
				requirements of this title;
								(2)to review the
				scientific and technical basis for the standards, rules, guidance, and other
				science-based decisions under this title, including the provision of expert
				consultation and advice to the Administrator; and
								(3)to reduce the
				duplication of the efforts by manufacturers to—
									(A)comply with this
				title; and
									(B)reduce the
				testing of chemical substances on animals.
									511.Cooperation
				with international effortsIn
				cooperation with the Secretary of State and the head of any other appropriate
				Federal agency (as determined by the Administrator), the Administrator shall
				cooperate with any international effort—
							(1)to develop a
				common protocol or electronic database relating to chemical substances;
				or
							(2)to develop safer
				alternatives for chemical substances.
							512.Public access
				to information
							(a)Transmission to
				AdministratorEach Federal agency and Federal institution shall
				submit to the Administrator all information provided to the Federal agency or
				institution relating to a hazard of, or risk of exposure to, a chemical
				substance.
							(b)Electronic
				databaseNot later than 1 year after the date of enactment of
				this title, the Administrator, in collaboration with interested parties, shall
				establish—
								(1)a consistent
				format for the submission of data to an electronic, Internet-accessible
				database for storing and sharing of information relating to the toxicity and
				use of, and exposure to, chemical substances; and
								(2)procedures for
				use in maintaining the database.
								(c)Public
				accessNot later than 18 months after the date of enactment of
				this title, the Administrator shall make available to the public via the
				Internet-accessible database described in subsection (b)(1)—
								(1)any information
				provided to the Administrator relating to the properties and hazards of a
				chemical substance; and
								(2)any other
				nonconfidential information relating to a chemical substance that is provided
				to the Administrator.
								(d)Reliable
				informationThe Administrator shall establish and implement
				procedures to ensure data reliability that include—
								(1)not less than 1
				time each year, the Administrator shall randomly inspect not less than 3
				percent of the commercial and private laboratories which develop the data
				required by the title on the various properties and characteristics of a
				chemical substance;
								(2)annually, the
				Administrator shall perform a comprehensive data audit on a statistically
				significant number of the data submissions submitted by manufacturers under
				this title;
								(3)the Administrator
				shall establish and maintain a registry of all health and safety
				related-studies initiated in response to requirements or information requests
				made under this title to ensure that results of all initiated studies are
				reported and made available to the Administrator, along with details of the
				method utilized in each study; and
								(4)the Administrator
				shall have access to all records of privately sponsored health and
				safety-related studies initiated in response to requirements or information
				requests made under this title.
								513.Confidential
				business information
							(a)In
				generalIf a manufacturer of a chemical substance submits to the
				Administrator or any other Federal agency or institution any information that
				the manufacturer requests be treated as confidential business information (as
				defined in section 350.27 of title 40, Code of Federal Regulations (as in
				effect on the date of enactment of this title)), the chief executive officer of
				the manufacturer shall, at the time the information is submitted, provide to
				the Administrator—
								(1)(A)a written statement
				that identifies the specific information to which the request applies;
									(B)a justification indicating the
				particular reasons why the information needs to be kept confidential;
				and
									(C)any other documentation required
				pursuant to subsection (b)(1);
									(2)the period of
				time for which the information is requested to be kept confidential, including
				a justification for the specified time period; and
								(3)certification
				that the information is not otherwise publicly available.
								(b)Duties of the
				AdministratorThe Administrator shall—
								(1)not later than 1
				year after the date of enactment of this title, develop and make publicly
				available standards that specify—
									(A)the acceptable
				bases on which requests to keep submitted information confidential may be made;
				and
									(B)the documentation
				that must accompany those requests;
									(2)not later than 90
				days after the date of receipt of information under subsection (a)—
									(A)review all
				requests to keep the submitted information confidential; and
									(B)decide whether to
				accept or reject each such request based on whether the request and
				accompanying documentation comply with the standards developed under paragraph
				(1); and
									(3)if such a request
				is accepted, specify a time period of not greater than 5 years for which the
				request is granted, and after which period the information will no longer be
				kept confidential unless a new request for confidentiality is submitted to and
				accepted by the Administrator under this section.
								(c)Access to
				confidential business information by other governments
								(1)In
				generalConfidential business information received by the
				Administrator shall be made available upon request to a State, tribal, or
				municipal government—
									(A)for the purpose
				of administration or enforcement of a law; and
									(B)in accordance
				with any applicable agreements that ensure that the recipient government takes
				appropriate steps to maintain the confidentiality of the information in
				accordance with this section and section 350.27 of title 40, Code of Federal
				Regulations (as in effect on the date of enactment of this title).
									(2)Other
				informationThe Administrator shall make available to a State,
				tribal, or local government information identifying the location of the
				manufacture, processing, or storage of a chemical substance upon the request of
				the government.
								(d)Information
				from foreign countriesExcept as provided in subsection (c), any
				information provided to the Administrator by an officer or employee of a
				foreign government shall be considered to be confidential business information,
				if the information is considered to be confidential business information by the
				officer or employee of the foreign government.
							(e)Nonconfidential
				informationThe name of a chemical substance, and all information
				concerning the effects of the chemical substance on human health or the
				environment, shall not be considered to be confidential business information
				under this section.
							514.Relationship
				to other lawNothing in this
				title affects the right of a State or political subdivision of a State to adopt
				or enforce any regulation, requirement, liability, or standard of performance
				that is more stringent than a regulation, requirement, liability, or standard
				of performance established by this
				title.
						.
			(b)Effect of
			 SectionNotwithstanding the amendment made by subsection (a), any
			 regulation promulgated (including any prohibition or restriction issued) under
			 the provisions repealed by that subsection before the date of enactment of this
			 Act shall remain in effect until the date on which the Administrator of the
			 Environmental Protection Agency promulgates new regulations under title V of
			 the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) (as added by
			 subsection (a)).
			(c)Conforming
			 amendments
				(1)Testing of
			 chemical substances and mixturesSection 4 of the Toxic
			 Substances Control Act (15 U.S.C. 2603) is amended—
					(A)in subsection
			 (f), in the matter following paragraph (2), by inserting , or title
			 V, after section 5, 6, or 7; and
					(B)in subsection
			 (g), in the first sentence, by inserting or title V after
			 section 5(a).
					(2)Manufacturing
			 and processing noticesSection 5 of the Toxic Substances Control
			 Act (15 U.S.C. 2604) is amended—
					(A)in subsection
			 (b)—
						(i)in
			 paragraph (1)(A)(ii), by inserting or title V after
			 section 4; and
						(ii)in
			 paragraph (2)(A)(ii), by inserting or title V after
			 section 4;
						(B)in subsection
			 (d)(2)(C), by inserting or title V after section
			 4;
					(C)in subsection
			 (e)(2)(D), in the first sentence, by inserting or title V after
			 section 6(a);
					(D)in subsection
			 (f)—
						(i)in
			 paragraph (1), by inserting or title V after section
			 6;
						(ii)in
			 paragraph (2), in the matter preceding subparagraph (A), by inserting or
			 title V after section 6(a); and
						(iii)in paragraph
			 (3)(B), by inserting or title V after section 6;
			 and
						(E)in subsection
			 (g), by inserting , or title V, after section 6 or
			 7.
					(3)Imminent
			 hazardsSection 7 of the Toxic Substances Control Act (15 U.S.C.
			 2606) is amended—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1), in the matter following subparagraph (C)—
							(I)by striking
			 section 4, 5, 6, or title IV and inserting section 4, 5,
			 or 6, or title IV or V,; and
							(II)by striking
			 section 5 or title IV and inserting section 5 or title IV
			 or V; and
							(ii)in
			 paragraph (2), by inserting title V or before section
			 6(a); and
						(B)in subsection
			 (f), in the second sentence, by inserting or title V after
			 section 6.
					(4)Reporting and
			 retention of informationSection 8 of the Toxic Substances
			 Control Act (15 U.S.C. 2607) is amended—
					(A)in subsection
			 (a)(3)(A)(ii)—
						(i)in
			 subclause (I), by inserting or title V, after or
			 6,; and
						(ii)in
			 subclause (II), by inserting or title V after section 5
			 or 7; and
						(B)in subsection
			 (b)(1)—
						(i)in
			 the first sentence, by striking section 5 or subsection (a) of this
			 section and inserting subsection (a), section 5, or title
			 V; and
						(ii)in
			 the second sentence, by inserting or title V after
			 section 5.
						(5)Relationship to
			 other Federal lawsSection 9(a) of the Toxic Substances Control
			 Act (15 U.S.C. 2608(a)) is amended—
					(A)in paragraph (2),
			 in the matter following subparagraph (B), by inserting or title
			 V after section 6 or 7; and
					(B)in paragraph (3),
			 by inserting or title V after section 6 or
			 7.
					(6)ExportsSection
			 12 of the Toxic Substances Control Act (15 U.S.C. 2611) is amended—
					(A)in subsection
			 (a)(2), by inserting or title V after section 4;
			 and
					(B)in subsection
			 (b)—
						(i)in
			 paragraph (1), by inserting or title V after section 4 or
			 5(b); and
						(ii)in
			 paragraph (2)—
							(I)by inserting
			 or title V after issued under section 5;
							(II)by inserting
			 or title V after section 5 or 6; and
							(III)by inserting
			 or title V after section 5 or 7.
							(7)Entry into
			 customs territory of the United StatesSection 13(a)(1) of the
			 Toxic Substances Control Act (15 U.S.C. 2612(a)(1)) is amended by striking
			 subparagraph (B) and inserting the following:
					
						(B)the substance,
				mixture, or article is offered for entry in violation of section 5, 6, or 7, or
				title IV or
				V.
						.
				(8)Disclosure of
			 dataSection 14(b)(1)(A)(ii) of the Toxic Substances Control Act
			 (15 U.S.C. 2613(b)(1)(A)(ii)) is amended by striking for which
			 testing and all that follows through section 5, and
			 inserting for which testing or a notification is required under section
			 4 or 5 or title V;.
				(9)Prohibited
			 actsSection 15 of the Toxic Substances Control Act (15 U.S.C.
			 2614) is amended—
					(A)by striking
			 paragraph (1) and inserting the following:
						
							(1)fail or refuse to
				comply with any rule or requirement under section 4, 5, or 6, or title II or V;
				and
							;
				and
					(B)in paragraph (2),
			 by striking violation of section 5 and all that follows through
			 section 5 or 7 and inserting violation of section 5, 6,
			 or 7, or title V.
					(10)Specific
			 enforcement and seizureSection 17(a)(1) of the Toxic Substances
			 Control Act (15 U.S.C. 2616(a)(1)) is amended—
					(A)by striking
			 subparagraph (B) and inserting the following:
						
							(B)restrain any
				person from taking an action prohibited under section 5 or 6, or title IV or V;
				and
							;
					(B)in subparagraph
			 (D), by striking direct any manufacturer and all that follows
			 through and distributed in commerce and inserting direct
			 any manufacturer or processor of a chemical substance, mixture, or project
			 subject to title IV or V manufactured or processed in violation of a rule,
			 order, or requirement under section 5 or 6 or title IV or V, and distributed in
			 commerce.
					(11)PreemptionSection
			 18 of the Toxic Substances Control Act (15 U.S.C. 2617) is amended to read as
			 follows:
					
						18.PreemptionNothing in this Act affects the authority of
				a State or political subdivision of a State to establish or continue in effect
				any regulation of a chemical substance, mixture, or article containing a
				chemical substance or
				mixture.
						.
				(12)Judicial
			 reviewSection 19 of the Toxic Substances Control Act (15 U.S.C.
			 2618) is amended—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1)—
							(I)in subparagraph
			 (A), in the first sentence, by striking title II or IV and
			 inserting title II, IV, or V; and
							(II)in subparagraph
			 (B), by inserting or title V after section
			 6(b)(1); and
							(ii)in
			 paragraph (3), by striking subparagraph (B) and inserting the following:
							
								(B)with respect to a
				rule or finding under section 4, 5, or 6, or title IV or V, the finding
				required for the issuance of the rule;
								;
				and
						(B)in subsection
			 (c)(1)(B)—
						(i)in
			 clause (i), by inserting , or title V, after
			 6(e); and
						(ii)in
			 clause (iii)(I), by striking section 6(c)(1), or and inserting
			 section 6(c)(1) or title V; or.
						(13)Citizens’
			 civil actionsSection 20(a)(1) of the Toxic Substances Control
			 Act (15 U.S.C. 2619(a)(1)) is amended by striking title II or IV
			 each place it appears and inserting title II, IV, or V.
				(14)Citizens’
			 petitionsSection 21 of the Toxic Substances Control Act (15
			 U.S.C. 2620) is amended—
					(A)in subsection
			 (a), by striking a rule under and all that follows through
			 section 6(b)(2) and inserting a rule or order under
			 section 4, 5, 6, or 8, or title V; and
					(B)in subsection
			 (b)—
						(i)in
			 paragraph (1), by striking a rule under and all that follows
			 through section 6(b)(1)(B) and inserting a rule or order
			 under section 4, 5, 6, or 8, or title V;
						(ii)in
			 paragraph (3), in the first sentence, by inserting , or title V
			 after section 4, 5, 6, or 8; and
						(iii)in paragraph
			 (4)(B)—
							(I)in the matter
			 preceding clause (i), by striking section 4 and all that follows
			 through section 6(b)(2) and inserting rule or order under
			 section 4, 5, 6, or 8, or title V;
							(II)in clause (i),
			 by striking a rule under and all that follows through
			 section 5(e) and inserting a rule or order under section
			 4 or 5 or title V; and
							(III)in clause (ii),
			 by striking under section 6 and all that follows through
			 section 6(b)(2) and inserting or order under section 6 or
			 8 or title V.
							(15)Employment
			 effectsSection 24 of the Toxic Substances Control Act (15 U.S.C.
			 2623) is amended—
					(A)by striking
			 subsection (a) and inserting the following:
						
							(a)In
				generalThe Administrator shall evaluate, on a continuing basis,
				the potential effects on employment (including reductions in employment or loss
				of employment from threatened plant closures) of each rule, order, and
				requirement under sections 4, 5, and 6, and title
				V.
							; and
					(B)in subsection
			 (b)—
						(i)in
			 paragraph (1), in the matter following subparagraph (B), by striking a
			 rule or order and all that follows through section 5 or
			 6 and inserting a rule, order, or requirement under section 4,
			 5, or 6, or title V; and
						(ii)in
			 paragraph (2)(B)(ii), by striking section 6(c)(3), and and
			 inserting section 6(c)(3) and title V; and.
						(16)Administration
			 of the ActSection 26(b)(1) of the Toxic Substances Control Act
			 (15 U.S.C. 2625(b)(1)) is amended by inserting or title V after
			 section 4 or 5 each place it appears.
				(17)Development
			 and evaluation of test methodsSection 27(a) of the Toxic
			 Substances Control Act (15 U.S.C. 2626(a)) is amended by inserting or
			 title V after section 4 each place it appears.
				(18)Annual
			 reportSection 30 of the Toxic Substances Control Act (15 U.S.C.
			 2629) is amended—
					(A)in paragraph (1),
			 by inserting and title V after section 4;
					(B)in paragraph
			 (2)—
						(i)by
			 inserting or title V after section 5;
						(ii)by
			 inserting or title V after section 4; and
						(iii)by inserting
			 or title V after section 5(g); and
						(C)in paragraph (3),
			 by inserting or title V after section 6.
					(19)Table of
			 contentsThe table of contents of the Toxic Substances Control
			 Act (15 U.S.C. prec. 2601) is amended by adding at the end the
			 following:
					
						
							TITLE V—Child safe chemicals
							Sec. 501. Definitions.
							Sec. 502. Manufacturer safety certifications for existing
				chemicals in commerce.
							Sec. 503. Priority list of chemical substances for EPA safety
				determination.
							Sec. 504. EPA safety standard determination for chemical
				substances.
							Sec. 505. Addressing prenatal exposures.
							Sec. 506. Collection of chemical safety
				information.
							Sec. 507. Reduction of health hazards for children, workers,
				and consumers.
							Sec. 508. Animal testing alternatives.
							Sec. 509. Safer alternatives and green chemistry.
							Sec. 510. Interagency science advisory board on children’s
				health and toxic substances.
							Sec. 511. Cooperation with international efforts.
							Sec. 512. Public access to information.
							Sec. 513. Confidential business information.
							Sec. 514. Relationship to other
				law.
						
						.
				
